Billy Dwain Fagan v. State of Texas















IN THE
TENTH COURT OF APPEALS
 

No. 10-00-184-CR

     BILLY DWAIN FAGAN,
                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                              Appellee
 

From the County Court at Law No. 2
Johnson County, Texas
Trial Court # M1999900999
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      Appellant Billy Fagan has filed a motion to withdraw his notice of appeal, stating that he has
entered into a plea bargain with the State that disposes of this and other related criminal
proceedings filed against him.  In relevant portion, Rule 42.2 of the Texas Rules of Appellate
Procedure states:
(a) At any time before the appellate court’s decision, the appellate court may dismiss the
appeal if the appellant withdraws his or her notice of appeal.  The appellant and his or
her attorney must sign the written withdrawal and file it in duplicate with the appellate
clerk, who must immediately send the duplicate copy to the trial court clerk.

Tex. R. App. P. 42.2(a).  We have not issued a decision in this appeal.  The motion is signed by
both Fagan and his attorney.  See id.  A copy has been sent to the trial court clerk.  Id.
      This appeal is dismissed. 
 
                                                                       PER CURIAM


Before Chief Justice Davis,
          Justice Vance, and
          Justice Gray
Dismissed
Opinion delivered and filed March 28, 2001
Do not publish